AO 199A (Rev. 12/11) Order Setting Conditions of Release Page | of 3 Pages

UNITED STATES DISTRICT COURT

for the
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA )
) Ly
V. ) Case No. IG-CR-2.
\ | yoy. ) .
H EXO dec Gebris
Defendant )

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant's release is subject to these conditions:
(1) The defendant must not violate federal, state or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) Thedefendant must advise the court, or the pretrial services office, or supervising officer in writing before any change
of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place
on
Date and Time
If blank, the defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.

|
,
|
|
|

Case 1:19-cr-00002-WCG Filed 10/01/19 Page 1of3 Document 39

 
AO 199B (Rev. 12/L1) Additional Conditions of Release Page 2 of 3 Pages
ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(6) The defendant is placed in the custody of:
Person or organization
Address (only if above is an
organization)

City and state Tel. No.
who agrees (a) to supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody..

Signed:

 

 

 

 

Custodian Date

sa (7) The defendant must:

K (a) submit to supervision by Pretrial Services and report for supervision as directed.

O (b) continue or actively seek employment.

a (c) continue or start an education pr os a

5am (d) surrender any passport to: Cie £{ Cas

4 (e) not obtain a passport or other Clee travel document.

Sx (f) abide by the following restrictions on personal association, residence, or Travel restricted to the Eastern District of Wisconsin

trayel:

Ly Gu of AUS ACh tyawt\ det alia i wleaproval of Prewial Ser Cas
RQ (g) avoid all contact, directly or indirectly,. with any person whg i rt may a a vidtim dt Witness in Ke investigation or prosecution

incuding CY tacky Of wiCciimis) iknadtsfes

 

 

 

© (h) get medical or psychiatric treatment:

 

 

You must pay all or part of the cost of the treatment based on your ability to pay as determined by the pretrial services office or supervising
officer.
54 (i) not possess a firearm, destructive device, or other weapon.
O (Gj) notuse alcohol 0 atall JO excessively
O (k)_ not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.
© ()_ submit to testing for a prohibited substance if required by the pretrial services office or supervising officer, Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
of prohibited substance screening or testing. You must pay all or part of the cost of the program based on your ability to pay as determined
by the pretrial services office or supervising officer.
4 (m) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer. You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services
. office or supervising officer.
‘BR (n) participate in one of the following location restriction programs and comply with its requirements as directed:
O () Curfew. You are restricted to your residence every day 0 from to Das directed by
the pretrial services office or supervising officer; or
:- (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or
> ¢ (0) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided. You must pay all or part of the cost of the program based on your ability to pay as determined
by the pretrial services office or supervising officer. (LARLO TC a & RE Moone TON 5
1 (p) report as soon as possible, to the pretrial services office or supervising officer, every contact with law eifforcement x) including

arrests, questioning, or traffic a
bar rad a ( TY
we oe ermal b Ake | Cotes £ Lait Lien st Vet

pe tvistd Contac us| Lay Miner Unde AGE ly \
Cl a monitscad cow Plier acess  Con'l contd,

 

Case 1:19-cr-00002-WCG Filed 10/01/19 Page 2 of 3 Document 39
AO 199C (Rev. 09/08) Advice of Penalties Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a revocation
of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in imprisonment,
a fine, or both.

While on release, if you commit a federal felony offense, the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper with
a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, you may be
"prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined not

more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not more

than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.

 
 
 
 

Sf.
ALM

?

 

Defendant's Signature

~ mee . f ce .
CALEA/ SAG WA/
City and State *

Directions to the United States Marshal

O The defendant is ORDERED released after processing.
O The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has
posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before the

appropriate judge at the time and place specified. t

ft a
Date: [Date of Hearing ie Ke, Lmenleck
2G Judicial Officer's Signature
\O | 1114

William C. Griesbach, Chief Judge, U.S. District Court
Printed Name and Title

Case 1:19-cr-00002-WCG Filed 10/01/19 Page 3 of 3 Document 39
